              Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 1 of 20



1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
7

8     JONATHAN NELSON and MARGO                         Case No. 3:20-cv-5461
      NELSON, individually and on behalf of
9     their marital community,                          NOTICE OF REMOVAL OF ACTION
                                                        TO FEDERAL COURT BASED ON
10                    Plaintiffs,                       FEDERAL QUESTION
                                                        JURISDICTION UNDER 28 U.S.C. §§
11
              v.                                        1331 AND 1441
12
      SPECIALIZED LOAN SERVICING, LLC,
13    a foreign limited liability company,
14                    Defendant.
15   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
16          Defendant Specialized Loan Servicing, LLC (“SLS”) hereby files this Notice of
17   Removal, pursuant to 28 U.S.C. §§ 1331 and 1441, and removes to the United States District
18   Court for the Western District of Washington the cause of action currently pending in the
19   Superior Court of the State of Washington in and for the County of Clark, styled Jonathan
20   Nelson and Margo Nelson vs. Specialized Loan Servicing, LLC, Case No. 20-2-01050-06, on the
21   following grounds:
22          This Notice of Removal is founded and based upon a federal question pursuant to 28
23   U.S.C. §§ 1331 and 1441. Plaintiffs Melanie Jonathan Nelson and Margo Nelson (“Plaintiffs”),
24   originally filed this civil action on or about May 11, 2020, in the Superior Court of the State of
25   Washington, in and for the County of Clark. Plaintiffs are seeking monetary damages from the
26


                                                                               HOLLAND & KNIGHT LLP
     NOTICE OF REMOVAL: CASE NO. 3:20-CV-5461 - PAGE 1                       601 SW Second Avenue, Suite 1800
                                                                                      Portland, OR 97204
                                                                                  Telephone: 503.243.2300
                 Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 2 of 20



1    Defendant. As required by 28 U.S.C. § 1446(a), a copy of the process, pleadings, orders and
2    other documents presently served upon SLS are attached to this Notice as Exhibit 1.
3    A.     CONSENT TO REMOVAL
4           1.       SLS is the only Defendant and brings this Notice of Removal.
5    B.     TIMELINESS OF REMOVAL
6           2.       Defendant was served on April 17, 2020. Accordingly, this Notice of Removal is
7    timely filed within thirty (30) days of the date of service pursuant to 28 U.S.C. § 1446(b).
8    C.     THE VENUE REQUIREMENT IS MET
9           3.       Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is
10   the United States District Court for the district and division corresponding to the place where the
11   state court action is pending.
12   D.     FEDERAL QUESTION AT ISSUE
13          4.       Plaintiffs allege purported claims under the Fair Debt Collection Practices Act.
14   See Compl. ¶¶ 4.1 through 4.15. Although Plaintiffs have also asserted purported claims alleging
15   violation of the Washington Consumer Protection Act, Washington's Collection Agency Act and
16   negligence, see id. at ¶¶ 5.1-8.4, pursuant to 28 U.S.C. § 1441(c)(1), the entire action may be
17   removed as the action would be removable without the inclusion of the other claims. Further,
18   pursuant to 28 U.S.C. § 1367, this court has supplemental jurisdiction over Plaintiffs’ additional
19   claims as they derive from a "common nucleus of operative fact." See United Mine Workers of
20   Am. v. Gibbs, 383 U.S. 715, 725 (1966).
21          5.       Plaintiffs' Complaint is removable to the United States District Court for the
22   Western District of Washington because the Complaint presents a federal question. Specifically,
23   28 U.S.C. § 1331 provides that “district courts shall have original jurisdiction over all civil
24   actions arising under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. §
25   1331. Plaintiffs’ claims provide the basis for this Court’s jurisdiction as they have brought suit
26


                                                                                 HOLLAND & KNIGHT LLP
     NOTICE OF REMOVAL: CASE NO. 3:20-CV-5461 - PAGE 2                         601 SW Second Avenue, Suite 1800
                                                                                        Portland, OR 97204
                                                                                    Telephone: 503.243.2300
                   Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 3 of 20



1    under the laws of the United States. Accordingly, SLS is entitled to remove this action in
2    accordance with 28 U.S.C. § 1441(a).
3    E.       NOTICE TO PARTIES AND TO THE CIRCUIT COURT
4             6.       Written notice of the filing of this Notice of Removal is being served on
5    Plaintiffs, and a copy of this Notice of Removal is being filed with the Clerk of Court for the
6    Superior Court of Washington in and for the County of Clark, in compliance with 28 U.S.C.
7    1446(d).
8             WHEREFORE, SLS respectfully requests that the above-styled action now pending
9    against it in the Superior Court of Washington in and for the County of Clark be removed to this
10   Court.
11            DATED: May 15, 2020.
12                                               HOLLAND & KNIGHT LLP
13                                               By: s/ Garrett S. Garfield
                                                    Garrett S. Garfield, WSBA No. 48375
14                                                  E-mail: Garrett.Garfield@hklaw.com
                                                    601 SW Second Avenue, Suite 1800
15                                                  Portland, OR 97204
                                                    Telephone: 503.243.2300
16                                                  Fax: 503.241.8014
17                                               Attorney for Defendant Specialized Loan Servicing,
                                                 LLC
18

19

20

21

22

23

24

25

26


                                                                              HOLLAND & KNIGHT LLP
     NOTICE OF REMOVAL: CASE NO. 3:20-CV-5461 - PAGE 3                      601 SW Second Avenue, Suite 1800
                                                                                     Portland, OR 97204
                                                                                 Telephone: 503.243.2300
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 4 of 20




                                                             Exhibit 1
                                                          Page 1 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 5 of 20




                                                             Exhibit 1
                                                          Page 2 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 6 of 20




                                                             Exhibit 1
                                                          Page 3 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 7 of 20




                                                             Exhibit 1
                                                          Page 4 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 8 of 20




                                                             Exhibit 1
                                                          Page 5 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 9 of 20




                                                             Exhibit 1
                                                          Page 6 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 10 of 20




                                                             Exhibit 1
                                                          Page 7 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 11 of 20




                                                             Exhibit 1
                                                          Page 8 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 12 of 20




                                                             Exhibit 1
                                                          Page 9 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 13 of 20




                                                             Exhibit 1
                                                         Page 10 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 14 of 20




                                                             Exhibit 1
                                                         Page 11 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 15 of 20




                                                             Exhibit 1
                                                         Page 12 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 16 of 20




                                                             Exhibit 1
                                                         Page 13 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 17 of 20




                                                             Exhibit 1
                                                         Page 14 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 18 of 20




                                                             Exhibit 1
                                                         Page 15 of 16
Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 19 of 20




                                                             Exhibit 1
                                                         Page 16 of 16
               Case 3:20-cv-05461-MLP Document 1 Filed 05/15/20 Page 20 of 20



1
                                       CERTIFICATE OF SERVICE
2
            I hereby certify that I caused the foregoing NOTICE OF REMOVAL to be served on the
3    following person[s]:

4            Amanda N. Martin                           Joshua L. Turnham
             Northwest Consumer Law Center              Turnham Law
5            936 N 34th St, Ste 300                     1001 4th Ave, Ste 3200
                                                        Seattle, WA 98154-1003
             Seattle, WA 98103-8869                     Email: joshua@turnhamlaw.com
6
             Email: Amanda@nwclc.org
7
     by causing the document to be delivered by the following indicated method or methods:
8
            by electronic mail to the addresses listed above on the date set forth below.
9
            by mailing full, true and correct copies thereof in sealed, first class postage prepaid
10   envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
     office addresses of the parties and/or attorneys, and deposited with the United States Postal
11   Service at Portland, Oregon, on the date set forth below.

12           by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or
     their attorneys at their last-known office addresses listed above on the date set forth below.
13
            by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
14   envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
     office addresses of the parties and/or their attorneys, on the date set forth below.
15
          by faxing full, true, and correct copies thereof to the fax machines which are the last-
16   known fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.

17           DATED: May 15, 2020.

18
                                                        s/ Garrett S. Garfield
19                                                      Garrett S. Garfield

20

21

22

23

24

25

26



     CERTIFICATE OF SERVICE – 1                                                    HOLLAND & KNIGHT LLP
                                                                                 601 SW Second Avenue, Suite 1800
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503.243.2300
     #74831874_v1
